                      ELECTRONICALLY FILED - 2021 Mar 18 2:53 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4001274
Page 1 of 6
Entry Number 1-1
Date Filed 04/28/21
3:21-cv-01253-SAL
                      ELECTRONICALLY FILED - 2021 Mar 18 2:53 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4001274
Page 2 of 6
Entry Number 1-1
Date Filed 04/28/21
3:21-cv-01253-SAL
                      ELECTRONICALLY FILED - 2021 Mar 18 2:53 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4001274
Page 3 of 6
Entry Number 1-1
Date Filed 04/28/21
3:21-cv-01253-SAL
                      ELECTRONICALLY FILED - 2021 Mar 18 2:53 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4001274
Page 4 of 6
Entry Number 1-1
Date Filed 04/28/21
3:21-cv-01253-SAL
                      ELECTRONICALLY FILED - 2021 Mar 18 2:53 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4001274
Page 5 of 6
Entry Number 1-1
Date Filed 04/28/21
3:21-cv-01253-SAL
                      ELECTRONICALLY FILED - 2021 Apr 19 4:39 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4001274
Page 6 of 6
Entry Number 1-1
Date Filed 04/28/21
3:21-cv-01253-SAL
